DETAILED ACTION

Claim 7 has been amended. Claims 16-20 have been added. Claims 1-20 remain pending in the application.
Claims 1 and 13 are independent.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

This action is final.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Arguments

Applicant’s amendments to the Claims have overcome each and every 112(b) rejections. As a result, each and every 112(b) rejections have been withdrawn.

Applicant's arguments with respect to amended claims under 35 U.S.C. § 103 have been fully considered but respectfully found not persuasive.



While the examiner agrees that Mottin specifies the presence of powder in the gap between the part and holding element. However, the examiner respectfully submit that applicant has overlooked the fact that by incorporating the teachings of Mark, the power is still present in the gap between the part and holding element, the supporting teethes of hold element contacting the part Mark teaches only provide additional support to the part. Therefore, applicant’s arguments are not persuasive. The original rejections under 35 U.S.C. § 103 in previous office action are maintained.

New reference Wang CN 205209880 U is introduced in response to new claims. The teachings of Mottin, and Mark as disclosed in the previous office action are hereby incorporated by references to the extent applicable to the amended and new claims.

Another iteration of claim analysis has been made.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-15, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mottin US 20130112366 A1 in view of Mark US 20180162060 A11.

Regarding claim 1, Mottin teaches a method for preparing a digital model for the manufacture of a part by additive manufacturing ([0002] additive manufacturing controlled by recorded 3D coordinates of points – digital model), the part to be manufactured including at least one portion to be held forming an angle of less than 45° with respect to a building direction of the part to be manufactured, the portion to be held having a first lateral surface and a second lateral surface opposite to each other (Fig. 3 [0014] [0017] [0051] [0052] the vanes 17 – part to be manufactured are held by support elements 21 and 22 with lateral surfaces opposite to each other, the vanes oriented at an angle of less than 45° with respect to a building direction, as indicated in Fig. 3), the method comprising the following steps:
providing a digital model of the part to be manufactured (Fig.3 the vanes 17),
adding to the digital model at least one holding element being positioned on one side of the portion to be held such that said first lateral surface or said second lateral surface are supported by the at least on holding element (Fig. 3 [0014] [0017] [0051] 
Mottin does not teach said at least one holding element has a plurality of teeth aligned with respect to each other and being positioned such that the teeth are directly in contact with the said lateral surfaces.
Mark teaches said at least one holding element has a plurality of teeth aligned with respect to each other and being positioned such that the teeth are directly in contact with the said lateral surfaces (Fig. 4 [0073] [0076] the protrusions or ridges on side wall of support element SH1 – teeth are positioned to be directly in contact with the part. In addition, Mark also teaches the at least one holding element and the part to be manufactured are printed together to completion Fig. 4 [0073]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mottin to incorporate the teachings of Mark because they all directed to simultaneously printing the part and support element in additive manufacturing. First lateral surface or said second lateral surface are supported by a plurality of teeth aligned with respect to each other and are directly in contact with the said lateral surfaces will help separate the part and support element after deposition.
Mottin teaches [0002] A method known in the prior art consists in fabricating a part by melting successive layers of a powder by means of a laser beam or an electron beam under the control of a data processor system having recorded therein the three-dimensional coordinates of points of the successive layers that are to be made. …
building up layer by layer on a plate and simultaneously with the part, at least one holder and support element for the part, the element being spaced apart and distinct from the part and being separated therefrom by a gap filled with non-melted or non-sintered powder; 
[0017] In this way, the part is held in position by the support element throughout its fabrication, thereby avoiding any harmful deformation of the part, because of the layer of powder that is held between the part and the element, … 

    PNG
    media_image1.png
    534
    884
    media_image1.png
    Greyscale

[0051] In cross-section, FIG. 3 shows vanes 17 made by the method of the invention. Each vane 17 presents a concave pressure side surface 18 and a convex suction side surface 19. The pressure side surface 18 faces downwards, i.e. towards the plate 6, whereas the suction side surface 19 faces upwards. 
[0052] The method of the invention consists in acting in the manner described above to build up layer by layer from the plate 6 or from a support 20 fastened to the plate 6, not only the vanes 17, but also two holder and support elements 21 and 22 for each vane, which elements are disposed on either side thereof, i.e. respectively facing the pressure side surface 18 and the suction side surface 19, said elements 21 and 22 being spaced apart from the corresponding vane and separated therefrom by a gap 23 filled with non-melted powder 2. …
Mark teaches:

    PNG
    media_image2.png
    534
    710
    media_image2.png
    Greyscale

 [0073] …, as shown in FIG. 4, the remainder of the part 14, support shell structure SH1, sintering (e.g., shrinking) supports SS1, and green body supports GS1, GS2 are printed to completion. …
[0076] …, intervening between the shell structure and/or sintering supports are protrusions or ridges of model material interconnecting these to the part.

Regarding claim 2, Mottin further teaches the holding element is a first holding element positioned on a first side of the portion to be held, so as to be in contact with said first lateral surface, and the digital model comprises at least a second holding element positioned on a second side of the portion to be held so as to be in contact with said second lateral surface (Fig. 3 [0014] [0017] [0051] [0052] two support element 21 

Regarding claim 3, Mottin further teaches the contact between the first holding element and the first lateral surface, and the contact between the second holding element and the second lateral surface, are linear contacts (Fig. 3 the contact following a curve line).

Regarding claim 4, Mottin further teaches the first and second holding elements are facing each other (Fig.3 support element 21 and 22).

Regarding claim 5, Mottin further teaches a contact end of at least one holding element in contact with the corresponding lateral surface of the portion to be held, has a thinned shape (Fig. 3 the tip of element 21).

Regarding claim 6, Mark further teaches at least one tooth of at least one holding element includes a face having an angle comprised between 30° and 70° with respect to the building direction (Fig. 4 the teeth on supporting shell SH1 has a face angled 40°- 50° to building direction).
In addition, the limitation of the angle is merely a change in amount and a matter of implementation, it does not establish patentability in a claim (See MPEP 2144.04, item IV., A.).



Regarding claim 8, Mottin further teaches the digital model includes a plurality of first holding elements in contact with the first lateral surface of the portion to be held, and a plurality of second holding elements in contact with the second lateral surface of the portion to be held (Fig. 3 a plurality of support elements 21 and a plurality of support elements 22).

Claim 9 recites similar limitations to that of claim 2 therefore is rejected on the same basis.

Regarding claim 10, Mottin further teaches the part to be manufactured is an aeronautical part, and wherein the lateral surfaces of the portion to be held are surfaces configured to be in contact with a stream of a working fluid ([0049] [0051] turbine engine parts, a concave pressure side and suction side).

Regarding claim 11, Mottin further teaches the part to be manufactured is a turbomachine airfoil, the first lateral surface being the pressure side of the airfoil, the second lateral surface being the suction side of the airfoil ([0051] turbine engine parts, a concave pressure side and suction side).



Regarding claim 13, Mottin and Mark together teach the claimed method. Therefore, they teach the product created during the implementation of the claimed method steps.

Claim 14 recites similar limitations to that of claim 11 therefore is rejected on the same basis.

Regarding claim 15, Mottin further teaches the angle is between 40° and 60° (Fig. 4 the teeth on supporting shell SH1 has a face angled 40°- 50° to building direction).
In addition, the limitation of the angle is merely a change in amount and a matter of implementation, it does not establish patentability in a claim (See MPEP 2144.04, item IV., A.).

Regarding claim 17, Mark further teaches each tooth includes a bearing face, the bearing face having, in a cross section perpendicular to a longitudinal axis, an angle comprised between 30° and 70° with respect to a building plane (Fig. 4 the teeth on supporting shell SH1 has a face cross section of 40°- 50°).


Regarding claim 18, Mark further teaches the digital model includes a plurality of holding elements and intermediate portions disposed between two adjacent bearings, the intermediate portions having a surface whose shape matches that of a corresponding lateral surface of the portion to be held, and the intermediate portions are not in contact with the lateral surfaces of the portion to be held (Fig. 4 [0073] [0076] the protrusions or ridges on side wall of support element SH1 – teeth are positioned to be directly in contact with the part, between the protrusions or ridges are the intermediate portions have shape parallel to the part surface - matching the part to be built).

Regarding claim 20, Mark further teaches the angle is comprised between 40° and 60° with respect to the building plane (Fig. 4 the teeth on supporting shell SH1 has a face cross section of 40°- 50°).
In addition, the limitation of the angle is merely a change in amount and a matter of implementation, it does not establish patentability in a claim (See MPEP 2144.04, item IV., A.).





Regarding claim 16, Mark further teaches the at least one holding element includes between three to ten teeth per cm along a line according to which the teeth are aligned (section 3.1.2. Design of support structures Table 1, teeth base interval (page 3 6th paragraph, the interval between teeth is 1mm).
In addition, the limitation of the teeth interval is merely a change in amount and a matter of implementation, it does not establish patentability in a claim (See MPEP 2144.04, item IV., A.)

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Mottin in view of Mark as applied to claims 1-15, 17-18 and 20 above, further in view of Wang.

Regarding claim 16, neither Mottin nor Mark explicitly further teaches the at least one holding element includes between three to ten teeth per cm along a line according to which the teeth are aligned.
Wang teaches the at least one holding element includes between three to ten teeth per cm along a line according to which the teeth are aligned (section 3.1.2. Design of support structures Table 1, teeth base interval (page 3 6th paragraph, the interval between teeth is 1mm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mottin to incorporate the teachings .

Allowable Subject Matter

Claim 19 would be allowable if rewritten to include all of the limitations of the base claims and any intervening claims.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.T./
Patent Examiner, Art Unit 2115




/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Mottin and Mark are the prior arts of record